DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caruel et al. (Pub No. US 2014/0369812 A1).  
Regarding claim 1
	Caruel teaches a fluid system ((See abstract & figures 1, 4, 5, & 8) comprising: a main body (See figures 1, 4, 5, & 8, ref # 1) having a leading edge, (See figures 1, 4, 5, & 8, ref # 6) a trailing edge, (See figures 10-12) an injection opening (See figures 1, 4, 5, & 8, ref # 16) disposed between the leading edge (See figures 1, 4, 5, & 8, ref # 6) and the trailing edge, (See figures 10-12) a suction opening (See figures 1, 4, 5, & 8, ref # 15) disposed between the injection opening (See figures 1, 4, 5, & 8, ref # 16) and the trailing edge, (See figures 10-12) a channel (See figures 1, 4, 5, & 8, ref # 16, 11, 20, 13, 17, & 15) extending from the injection opening (See figures 1, 4, 5, & 8, ref # 16) to the suction opening, (See figures 1, 4, 5, & 8, ref # 15) a first passageway, (See figures 1, 4, 5, & 8, ref # 13a) a second passageway, (See figures 1, 4, 5, & 8, ref # 13b) a first opening, (See figures 1, 4, 5, & 8, ref # 14a) a second opening, (See figures 1, 4, 5, & 8, ref # 13a/13b) and a third opening, (See figures 1, 4, 5, & 8, ref # 14b) the first passageway (See figures 1, 4, 5, & 8, ref # 13a) extending from the first opening (See figures 1, 4, 5, & 8, ref # 14a) to the second opening, (See figures 1, 4, 5, & 8, ref # 13a/13b) the first opening (See figures 1, 4, 5, & 8, ref # 14a) in communication with the channel (See figures 1, 4, 5, & 8, ref # 16, 11, 20, 13, 17, & 15) and the second opening (See figures 1, 4, 5, & 8, ref # 13a/13b) in communication with the second passageway, (See figures 1, 4, 5, & 8, ref # 13b) the second passageway (See figures 1, 4, 5, & 8, ref # 13b) in communication with the first passageway (See figures 1, 4, 5, & 8, ref # 13a) and extending to the third opening, (See figures 1, 4, 5, & 8, ref # 14b) the third opening (See figures 1, 4, 5, & 8, ref # 14b) in communication with a first environment (See figures 1, 4, 5, & 8, ref # between 14b & 11) exterior to the second passageway; (See figures 1, 4, 5, & 8, ref # 13b) a heating member (See figures 1, 4, 5, & 

Regarding claim 4
	Caruel teaches wherein the third opening (See figures 1, 4, 5, & 8, ref # 14b) is disposed between the leading edge (See figures 1, 4, 5, & 8, ref # 6) and the injection opening.  (See figures 1, 4, 5, & 8, ref # 16)  

Regarding claim 5
	Caruel teaches wherein the third opening (See figures 1, 4, 5, & 8, ref # 14b) is in communication with the channel.  (See figures 1, 4, 5, & 8, ref # 16, 11, 20, 13, 17, & 15)  

Regarding claim 7
	Caruel teaches further comprising a first valve, (See figures 1, 4, 5, & 8, ref # 14a) and a second valve, (See figures 1, 4, 5, & 8, ref # 14b) the first valve (See figures 1, 4, 5, & 8, ref # 14a) attached to the main body (See figures 1, 4, 5, & 8, ref # 1) and moveable between a first configuration (See figures 1 & 4, ref # 14a) in which fluid can flow through the first opening (See figures 1, 4, 5, & 8, ref # 14a) and a second configuration (See figures 5 & 8, ref # 14a) in which fluid is prevented from flowing through the first opening, (See figures 1, 4, 5, & 8, ref # 14a) the   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caruel et al. (Pub No. US 2014/0369812 A1) as applied to claim 1 above, and further in view of Goelling et al. (Pub No. US 2012/0043428 A1).  
Regarding claim 18
	Caruel teaches wherein the main body (See paragraph 0059 & figure 1, ref # 1) defines a nacelle (See paragraph 0059 & figure 1, ref # 1) of an aircraft.  (See paragraph 0004)  
	Caruel does not teach wherein the main body defines a wing of an aircraft.  
	However, Goelling teaches wherein the main body (See paragraphs 0001-0002 & figures 1-3, 6, & 7, ref # 1) defines a wing (See paragraphs 0001-0002 & figures 1-3, 6, & 7, ref # 1) of an aircraft.  (See paragraphs 0001-0002)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a main body that defines a wing of an aircraft as taught by Goelling in the aircraft of Caruel, so as to prevent icing of the wing structure.  

Allowable Subject Matter
Claims 19 & 20 are allowed.  
Claims 2, 3, 6, & 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, 
The prior art does not disclose or suggest the claimed “the heating member is attached to the main body between the second passageway and the channel” in combination with the remaining claim elements as set forth in claim 2.  
Regarding claim 3, 

Regarding claim 6, 
The prior art does not disclose or suggest the claimed “the third opening is disposed between the injection opening and the suction opening” in combination with the remaining claim elements as set forth in claim 6.  
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “the main body has a fourth opening; and wherein the second passageway extends from the third opening to the fourth opening, the fourth opening in communication with a second environment exterior to the second passageway” in combination with the remaining claim elements as set forth in claim 8.  
Regarding claim 16, 
The prior art does not disclose or suggest the claimed “a spacer attached to the main body and moveable between a first position in which the spacer obstructs a portion of the injection opening and a second position in which the spacer does not obstruct the portion of the injection opening” in combination with the remaining claim elements as set forth in claim 16.  
Regarding claim 17, 
The prior art does not disclose or suggest the claimed “one or more ducts attached to the main body and disposed within the channel” in combination with the remaining claim elements as set forth in claim 17.  

The prior art does not disclose or suggest the claimed “a heating member attached to the main body between the second passageway and the channel, the heating member sized and configured to heat fluid traveling through the second passageway” in combination with the remaining claim elements as set forth in claim 19.  
Regarding claim 20, 
The prior art does not disclose or suggest the claimed “a third valve attached to the main body and moveable between a first configuration in which fluid can flow through the fourth opening and a second configuration in which fluid is prevented from flowing through the fourth opening; a fourth valve attached to the main body and moveable between a first configuration in which fluid can flow through the fifth opening and a second configuration in which fluid is prevented from flowing through the fifth opening” in combination with the remaining claim elements as set forth in claim 20.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references Zha (US Patent No. 10,252,789 B2), Zha (Pub No. US 2017/0355450 A1), & Zha (Pub No. US 2017/0355451 A1) have the same Inventor and Assignee as the Instant Application and each disclose an aircraft, a wing, a fluid system, a leading edge, a trailing edge, an injection opening, a suction opening, a channel, a first passageway, a first opening, a second opening, a fluid pressurizer, and spacers.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647